Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00629-CV

                                       Luis A. URIBE,
                                          Appellant

                                               v.

                                   Sara Rodriguez URIBE,
                                          Appellee

                  From the County Court at Law No. 1, Webb County, Texas
                           Trial Court No. 2012-CVO-000027-C1
                      Honorable Alvino (Ben) Morales, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and the case is REMANDED to the trial court for further proceedings consistent with
this opinion. Costs of the appeal are taxed against appellee Sara Rodriguez Uribe.

       SIGNED August 30, 2013.


                                                _____________________________
                                                Rebeca C. Martinez, Justice